            Case 1:19-cv-03675-TSC Document 30 Filed 11/02/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


                                                    )
LISA PAGE,                                          )
                                                    )
                       Plaintiff,                   )
                                                    )
          v.                                        )       Civil Action No. 19-3675 (TSC)
                                                    )
U.S. DEPARTMENT OF JUSTICE, et al.,                 )
                                                    )
                       Defendants.                  )
                                                    )

    NOTICE OF FILING OF JOINT REPORT PURSUANT TO LOCAL RULE 16.3

          PLEASE TAKE NOTICE that, pursuant to Federal Rule of Civil Procedure 26(f), Local

Rule 16.3, and Judge Amy Berman Jackson’s Minute Order dated October 13, 2020, the parties in

the above-captioned matter and in Strzok v. Barr, No. 19-cv-2367 (ABJ), have conferred and filed

a Joint Report Pursuant to Local Rule 16.3. The Joint Report is attached as Exhibit A to this

Notice.


Dated: November 2, 2020                            Respectfully submitted,

                                                   /s/ Amy Jeffress
                                                   Amy Jeffress (D.C. Bar No. 449258)
                                                   Robert J. Katerberg (D.C. Bar No. 466325)
                                                   Kaitlin Konkel (D.C. Bar No. 1021109)
                                                   ARNOLD & PORTER
                                                     KAYE SCHOLER LLP
                                                   601 Massachusetts Avenue NW
                                                   Washington, DC 20001-3743
                                                   Telephone: (202) 942-5000
                                                   Fax: (202) 942-5999

                                                   Counsel for Plaintiff Lisa Page
          Case
           Case1:19-cv-03675-TSC
                1:19-cv-02367-ABJ Document
                                   Document30-1
                                            53 Filed
                                                Filed11/02/20
                                                      11/02/20 Page
                                                                Page11ofof15
                                                                           15




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


                                                        )
PETER STRZOK,                                           )
                                                        )
                         Plaintiff,                     )
                                                        )
          v.                                            )
                                                                Civil Action No. 19-2367 (ABJ)
                                                        )
ATTORNEY GENERAL WILLIAM F. BARR, in                    )
his official capacity as Attorney General, et al.,      )
                                                        )
                         Defendants.                    )
                                                        )
                                                        )
LISA PAGE,                                              )
                                                        )
                         Plaintiff,                     )
                                                        )
          v.                                            )
                                                                Civil Action No. 19-3675 (TSC)
                                                        )
U.S. DEPARTMENT OF JUSTICE, et al.,                     )
                                                        )
                         Defendants.                    )
                                                        )
                                                        )

                     JOINT REPORT PURSUANT TO LOCAL RULE 16.3

          Pursuant to Federal Rule of Civil Procedure 26(f), Local Rule 16.3, and this Court’s Minute

Order dated October 13, 2020, the parties have conferred and submit the following Joint Report

Pursuant to Local Rule 16.3.1 The parties have also attached their separate proposed scheduling

orders.


1
  The above-captioned cases have been consolidated for purposes of discovery. The parties in
Civil Action No. 19-2367 (ABJ) are Plaintiff Peter Strzok and Defendants U.S. Department of
Justice (“DOJ”); Federal Bureau of Investigation (“FBI”); Attorney General William F. Barr, in
his official capacity as Attorney General; and Christopher A. Wray, in his official capacity as FBI
          Case
           Case1:19-cv-03675-TSC
                1:19-cv-02367-ABJ Document
                                   Document30-1
                                            53 Filed
                                                Filed11/02/20
                                                      11/02/20 Page
                                                                Page22ofof15
                                                                           15




    (1)       Whether the case is likely to be disposed of by dispositive motion; and whether, if a
              dispositive motion has already been filed, the parties should recommend to the Court
              that discovery or other matters should await a decision on the motion.

          Plaintiffs do not believe that any of their claims can be resolved against them prior to trial

as there are many material disputes of fact which can only be resolved by the trier of fact.

Defendants believe that Plaintiffs’ claims will likely be able to be disposed of through summary

judgment motions before trial. No dispositive motions are currently pending, and the parties agree

that discovery should commence and not await a decision on any motions.

    (2)       The date by which any other parties shall be joined or the pleadings amended, and
              whether some or all the factual and legal issues can be agreed upon or narrowed.

          The parties’ proposals for the date by which any other parties shall be joined or the

pleadings amended are in their attached separate proposed scheduling orders. The parties agree

that the factual and legal issues in these cases cannot be further agreed upon or narrowed at this

time.

    (3)       Whether the case should be assigned to a magistrate judge for all purposes,
              including trial.

          The parties agree that the cases should not be assigned to a magistrate judge.

    (4)       Whether there is a realistic possibility of settling the case.

          The parties agree that it is worth exploring whether there is a possibility of settling one or

both cases at an appropriate time. At this time, the parties have not yet had settlement discussions

in either case and cannot predict the likelihood of settlement.

    (5)       Whether the case could benefit from the Court’s alternative dispute resolution
              (ADR) procedures (or some other form of ADR); what related steps should be taken


Director. The parties in Civil Action No. 19-3675 (TSC) are Plaintiff Lisa Page and Defendants
DOJ and FBI. This Joint Report refers collectively to the defendants in both cases as “Defendants”
and the parties in both cases as the “parties.”
                                                2
          Case
           Case1:19-cv-03675-TSC
                1:19-cv-02367-ABJ Document
                                   Document30-1
                                            53 Filed
                                                Filed11/02/20
                                                      11/02/20 Page
                                                                Page33ofof15
                                                                           15




              to facilitate such ADR; and whether counsel have discussed ADR and their response
              to this provision with their clients. In assessing the above, counsel shall consider:

               (i)       the client’s goals in bringing or defending the litigation;

              (ii)       whether settlement talks have already occurred and, if so, why they did
                         not produce an agreement

             (iii)       the point during the litigation when ADR would be most appropriate, with
                         special consideration given to:

                         (aa)    whether ADR should take place after the informal exchange or
                                 production through discovery of specific items of information; and

                         (bb)    whether ADR should take place before or after the judicial
                                 resolution of key legal issues;

              (iv)       whether the parties would benefit from a neutral evaluation of their case,
                         which could include suggestions regarding the focus of discovery, the
                         legal merits of the claim, an assessment of damages and/or the potential
                         settlement value of the case; and

              (v)        whether cost savings or any other practical advantages would flow from
                         a stay of discovery or of other pre-trial proceedings while an ADR process
                         is pending

          At this time, the parties do not believe that the cases would benefit from the use of this

Court’s ADR procedures or some other form of ADR. As the cases proceed, the parties will

continue to evaluate the potential utility of ADR procedures and advise the Court if their position

changes.

    (6)       Whether the case can be resolved by summary judgment or motion to dismiss; dates
              for filing dispositive motions and/or cross-motions, oppositions, and replies; and
              proposed dates for a decision on the motions.

          Plaintiffs do not believe that any of their claims can be resolved against them prior to trial

as there are many material disputes of fact which can only be resolved by the trier of fact.

Defendants believe that Plaintiffs’ claims will likely be able to be disposed of through summary

judgment motions before trial. If the Court is inclined to schedule summary judgment proceedings
                                                    3
          Case
           Case1:19-cv-03675-TSC
                1:19-cv-02367-ABJ Document
                                   Document30-1
                                            53 Filed
                                                Filed11/02/20
                                                      11/02/20 Page
                                                                Page44ofof15
                                                                           15




now, the parties separately suggest deadlines for summary judgment briefing in their attached

proposed scheduling orders.

    (7)        Whether the parties should stipulate to dispense with the initial disclosures required
               by Fed. R. Civ. P. 26(a)(1), and if not, what if any changes should be made in the
               scope, form or timing of those disclosures.

          The parties agree to exchange the initial disclosures as required by Federal Rule Civil

Procedure 26(a)(1) by November 12, 2020.

    (8)        The anticipated extent of discovery, how long discovery should take, what limits
               should be placed on discovery; whether a protective order is appropriate; and a date
               for the completion of all discovery, including answers to interrogatories, document
               production, requests for admissions, and depositions.

          Except as discussed below, the parties agree to the limits on discovery set forth in the

Federal Rules of Civil Procedure and Local Rules, subject to any provisions in those same Rules

for potential relief from those limits. The parties also agree that a confidentiality protective order

is appropriate, and the parties intend to negotiate an agreed-upon protective order for submission

to the Court. Plaintiffs further agree to coordinate their discovery requests and depositions with

respect to the overlapping aspects of their Privacy Act claims to promote efficiency and avoid

burdening Defendants with responding to two sets of substantively similar requests.

          Plaintiffs’ Position

          1.      Time for Completion of Discovery

          These cases were filed in August 2019 and December 2019, respectively, to seek redress

for actions that seriously disrupted the lives of two individuals. Plaintiffs propose that discovery

conclude on May 14, 2021, which is 21 months after the filing of the Strzok case, 17 months after

the filing of the Page case, and nearly seven months after the parties’ joint Rule 26(f) conference.

Plaintiffs respectfully submit that their proposed schedule is reasonable based on the nature of the

                                                   4
        Case
         Case1:19-cv-03675-TSC
              1:19-cv-02367-ABJ Document
                                 Document30-1
                                          53 Filed
                                              Filed11/02/20
                                                    11/02/20 Page
                                                              Page55ofof15
                                                                         15




claims, the expected sources of discovery, and Defendants’ prior collection and review of

documents relevant to the claims, as well as their consultation with potential witnesses in these

cases. For instance, the events at issue in both Plaintiffs’ Privacy Act claims have been the subject

of extensive FOIA requests that were sent to DOJ in December 2017 and subsequently litigated in

a parallel case. Citizens for Responsibility and Ethics v. U.S. Dep’t of Justice, No. 18-cv-0007

(TSC), 2020 WL 2735570, at *1 (D.D.C. May 26, 2020) (describing DOJ’s search for and

production of documents in response to FOIA requests for “[a]ll communications concerning the

decision to invite reporters to DOJ on December 12, 2017, for the purpose of sharing with them

private text messages sent during the 2016 presidential campaign by [Plaintiffs],” as well as

“documents reflecting who made the decision to release this material to reporters on the evening

of December 12, 2017”). In addition, Defendants filed a pre-discovery motion for summary

judgment in Plaintiff Page’s case and a pre-discovery motion to dismiss or, in the alternative,

motion for summary judgment in Plaintiff Strzok’s case, relying on specific documents and

witness declarations in each. Thus, Defendants will not be starting from scratch in addressing their

discovery obligations in these cases.

       Plaintiffs are mindful of the additional complications for discovery posed by the COVID-

19 pandemic and remote operating protocols but believe these complications can be navigated, as

they are in many other ongoing civil cases, through thoughtful cooperation among the experienced

and skilled counsel on both sides of these cases.

       2.      Limitations on Depositions and Interrogatories

       Plaintiffs propose that Plaintiff Strzok and Plaintiff Page, collectively, be permitted to

notice up to 20 depositions and to serve up to 50 interrogatories, and that Defendants be permitted

to notice up to 20 depositions and to serve up to 50 interrogatories across the two consolidated
                                                    5
        Case
         Case1:19-cv-03675-TSC
              1:19-cv-02367-ABJ Document
                                 Document30-1
                                          53 Filed
                                              Filed11/02/20
                                                    11/02/20 Page
                                                              Page66ofof15
                                                                         15




cases, with all parties reserving the right to seek to notice additional depositions or to serve

additional interrogatories upon consent or with leave of court for good cause shown.

       Plaintiffs believe that most of the witnesses to be deposed in these cases will have

knowledge relevant to either Plaintiffs’ Privacy Act claims or Plaintiff Strzok’s constitutional

claim, but not to both claims. However, there will likely be witnesses who have knowledge

relevant to both claims. In the event a witness has knowledge relevant to both claims, Plaintiffs

reserve the right, if necessary, to seek collective examination time exceeding the seven hours

provided by Federal Rule of Civil Procedure 30(d).

       Plaintiffs submit that the numerical limits on depositions and interrogatories proposed

above, and the reservation of potential additional examination time for certain witnesses, are

necessary and appropriate to avoid potential prejudice to Plaintiffs from consolidation of these

only partly—not fully—overlapping cases for discovery purposes. Plaintiff Strzok asserts two

constitutional claims relating to the termination of his employment, in addition to the overlapping

Privacy Act claims. If these cases were proceeding individually, Plaintiff Strzok would be entitled

to up to ten seven-hour depositions and 25 interrogatories to use as he saw fit on either his

constitutional claims or Privacy Act claim, and Plaintiff Page would likewise be entitled to up to

ten seven-hour depositions and 25 interrogatories for her sole Privacy Act claim. Curtailing

Plaintiffs’ rights as Defendants propose would unfairly make each Plaintiff worse off than had

they proceeded individually. As Plaintiff Page noted in a prior filing relating to the potential

consolidation of these cases, the constitutional claims in Plaintiff Strzok’s case “involve[ ]

additional potential witnesses and document custodians” and “will require significant fact

development . . . in connection with claims that have no overlap with Ms. Page’s case.” Page

Resp. to Defs.’ Mot. to Consolidate, ECF No. 46, at 6.          While both Plaintiffs agreed to
                                                6
        Case
         Case1:19-cv-03675-TSC
              1:19-cv-02367-ABJ Document
                                 Document30-1
                                          53 Filed
                                              Filed11/02/20
                                                    11/02/20 Page
                                                              Page77ofof15
                                                                         15




consolidation for discovery purposes, the Court should set the resulting discovery parameters in a

way that avoids prejudice to Plaintiffs.

       Defendants’ Position

       1.      Time for Completion of Discovery

       As set forth in Defendants’ proposed scheduling order, Defendants propose that the period

for fact and expert discovery conclude on July 23, 2021. Defendants respectfully submit that their

proposed schedule is reasonable and appropriately accounts for the continuing impact of the

COVID-19 pandemic on Defendants’ operations, particularly those of the FBI. Although the

Discovery Units within FBI’s Discovery Management Section are no longer closed, they continue

to operate under staggered scheduling to prevent transmission of the COVID-19 virus, and the

staff within those units are largely unable to work remotely, given that the relevant systems reside

on the FBI’s classified network. See Declaration of Nancy Weigand ¶ 6, ECF No. 22-1. The FBI’s

Discovery Units and its separate Classification Unit, which reviews documents produced in civil

discovery for national security classification purposes, id. at ¶ 7, also face a backlog of work in

other civil cases resulting from months of closure following the outbreak of the pandemic. A

discovery schedule extending until July 23, 2021 would account for those challenges and would

move this case forward without unreasonable delay.

       Defendants disagree with Plaintiffs that a shorter discovery schedule is warranted based on

when these cases were filed. Defendants have responded to Plaintiffs’ complaints in the time and

manner permitted under the Federal Rules of Civil Procedure and this Court’s Local Rules, or as

agreed upon by the parties, and Plaintiffs will not be prejudiced by the modestly longer schedule

for discovery that Defendants propose. Moreover, the fact that the Department has responded to

Freedom of Information Act requests regarding the Department’s December 12, 2017 disclosure
                                                 7
        Case
         Case1:19-cv-03675-TSC
              1:19-cv-02367-ABJ Document
                                 Document30-1
                                          53 Filed
                                              Filed11/02/20
                                                    11/02/20 Page
                                                              Page88ofof15
                                                                         15




of Plaintiffs’ text messages to the media in Citizens for Responsibility and Ethics v. U.S. Dep’t of

Justice, No. 18-cv-0007 (TSC), does not address the challenges currently facing the FBI, which

was not a party to that litigation.

        2.      Limitations on Depositions and Interrogatories

        Defendants propose that Plaintiff Strzok and Plaintiff Page, collectively, be permitted to

notice up to 15 depositions and to serve up to 35 interrogatories, and that Defendants be permitted

to notice up to 15 depositions and to serve up to 35 interrogatories across the two consolidated

cases. If either side reaches its limit on the number of depositions or interrogatories and believes

that additional depositions or interrogatories are needed, that party could ask the Court to revisit

the limit.

        Defendants’ proposed limitations, which increase the numbers of depositions and

interrogatories from the standard amounts (for example, 15 depositions rather than 10), reflect that

the cases are separate but account for the substantial overlap between Plaintiff Strzok’s and

Plaintiff Page’s Privacy Act claims. Had these two cases proceeded individually, while Plaintiffs

would have each been entitled to 10 depositions, they would have likely deposed the same

individuals regarding the Department’s December 12, 2017 disclosure of the relevant text

messages to the news media. Thus, Plaintiffs’ proposal of 20 depositions—unlike Defendants’

proposal of 15 depositions—fails to account for the overlapping Privacy Act claim and potentially

allows Plaintiffs to depose more individuals collectively than if proceeding separately.




                                                 8
          Case
           Case1:19-cv-03675-TSC
                1:19-cv-02367-ABJ Document
                                   Document30-1
                                            53 Filed
                                                Filed11/02/20
                                                      11/02/20 Page
                                                                Page99ofof15
                                                                           15




    (9)       Any issues about disclosure, discovery, or preservation of electronically stored
              information, including the form or forms in which it should be produced.

          The parties agree that an ESI protocol governing whether and how to produce ESI in

particular circumstances is appropriate. The parties intend to negotiate and adopt a reasonable ESI

protocol in due course.

    (10)      Any issues about claims of privilege or of protection as trial-preparation materials,
              including- if the parties agree on a procedure to assert these claims after production-
              whether to ask the court to include their agreement in an order under Federal Rule
              of Evidence 502.

          The parties agree that the inadvertent-production principles and procedures of Federal Rule

of Civil Procedure 26(b)(5)(B) and Federal Rule of Evidence 502(b) should apply to these cases.

The parties are working to develop a mutually agreeable order for submission to this Court

regarding inadvertently produced privileged or protected materials. The parties also agree that if

a privilege or trial-preparation protection is asserted as to any information, document, or other

material responsive to a proper discovery request, the party asserting the privilege or protection

shall specify the legal basis for the assertion in a privilege log consistent with Federal Rule of Civil

Procedure 26(b)(5)(A), to be served within 30 days after the assertion.

    (11)      Whether the requirement of exchange of expert witness reports and information
              pursuant to Fed. R. Civ. P. 26(a)(2) should be modified, and whether and when
              depositions of experts should occur.

          The parties’ proposals for the timing of expert disclosures pursuant to Federal Rule of Civil

Procedure 26(a)(2) and expert depositions are in their attached separate proposed scheduling

orders. The parties agree that the remaining requirements of Federal Rule Civil Procedure 26(a)(2)

should not be modified at this time.




                                                   9
       Case
        Case1:19-cv-03675-TSC
             1:19-cv-02367-ABJ Document
                                Document30-1
                                         53 Filed
                                             Filed11/02/20
                                                   11/02/20 Page
                                                             Page10
                                                                  10ofof15
                                                                         15




    (12)       In class actions, appropriate procedures for dealing with Rule 23, Fed. R. Civ. P.
               proceedings, including the need for discovery and the timing thereof, dates for filing
               a Rule 23 motion, and opposition and reply, and for oral argument and/or an
               evidentiary hearing on the motion and a proposed date for decision.

       The class action provisions of Federal Rule of Civil Procedure 23 are not applicable to

these cases.

    (13)       Whether trial and/or discovery should be bifurcated or managed in phases, and a
               specific proposal for such bifurcation.

       The parties agree that discovery should not be bifurcated or managed in phases. Regarding

trial, Plaintiffs note that the Court has consolidated these cases for purposes of discovery only. As

set forth in the attached proposed order, the parties propose that they submit a joint status report

on whether the cases should remain consolidated for purposes of summary judgment or trial within

one week of the close of fact and expert discovery.

    (14)       The date for the pretrial conference (understanding that a trial will take place 30 to
               60 days thereafter).

       The Court consolidated these cases for purposes of discovery only. If the Court is inclined

to schedule the pretrial conference now, the parties separately suggest dates in their attached

proposed scheduling orders.

    (15)       Whether the Court should set a firm trial date at the first scheduling conference or
               should provide that a trial date will be set at the pretrial conference from 30 to 60
               days after that conference.

       In light of the limited consolidation of these cases at this time, the parties agree that trial

dates should be set at the pretrial conference.

    (16)       Such other matters that the parties believe may be appropriate for inclusion in a
               scheduling order.

       The parties have no further matters to bring to the Court’s attention at this time.


                                                  10
       Case
        Case1:19-cv-03675-TSC
             1:19-cv-02367-ABJ Document
                                Document30-1
                                         53 Filed
                                             Filed11/02/20
                                                   11/02/20 Page
                                                             Page11
                                                                  11ofof15
                                                                         15




Dated: November 2, 2020                          Respectfully submitted,


/s/ Aitan D. Goelman                             JEFFREY BOSSERT CLARK
Aitan D. Goelman (D.C. Bar No. 446636)           Acting Assistant Attorney General
Christopher R. MacColl (D.C. Bar No.
1049153)                                         MARCIA BERMAN
ZUCKERMAN SPAEDER LLP                            Assistant Branch Director
1800 M Street NW, Suite 1000
Washington, DC 20036                             CHRISTOPHER R. HALL
Telephone: (202) 778-1800                        Assistant Branch Director
AGoelman@zuckerman.com
                                                 /s/ Bradley P. Humphreys
                                                 BRADLEY P. HUMPHREYS
/s/ Richard A. Salzman                           GRACE X. ZHOU
Richard A. Salzman (D.C. Bar No. 422497)         Trial Attorneys, U.S. Department of Justice
HELLER, HURON, CHERTKOF &                        Civil Division, Federal Programs Branch
  SALZMAN PLLC                                   1100 L Street NW
1730 M Street NW, Suite 412                      Washington, DC 20005
Washington, DC 20036                             Telephone: (202) 305-0878
Telephone: (202) 293-8090                        Bradley.Humphreys@usdoj.gov
salzman@hellerhuron.com
                                                 Counsel for Defendants
Counsel for Plaintiff Peter Strzok


/s/ Amy Jeffress
Amy Jeffress (D.C. Bar No. 449258)
Robert J. Katerberg (D.C. Bar No. 466325)
Kaitlin Konkel (D.C. Bar No. 1021109)
ARNOLD & PORTER
  KAYE SCHOLER LLP
601 Massachusetts Avenue NW
Washington, DC 20001-3743
Telephone: (202) 942-5000
Fax: (202) 942-5999

Counsel for Plaintiff Lisa Page




                                            11
       Case
        Case1:19-cv-03675-TSC
             1:19-cv-02367-ABJ Document
                                Document30-1
                                         53 Filed
                                             Filed11/02/20
                                                   11/02/20 Page
                                                             Page12
                                                                  12ofof15
                                                                         15




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


                                                     )
PETER STRZOK,                                        )
                                                     )
                         Plaintiff,                  )
                                                     )
        v.                                           )
                                                             Civil Action No. 19-2367 (ABJ)
                                                     )
ATTORNEY GENERAL WILLIAM F. BARR, in                 )
his official capacity as Attorney General, et al.,   )
                                                     )
                         Defendants.                 )
                                                     )
                                                     )
LISA PAGE,                                           )
                                                     )
                         Plaintiff,                  )
                                                     )
        v.                                           )
                                                             Civil Action No. 19-3675 (TSC)
                                                     )
U.S. DEPARTMENT OF JUSTICE, et al.,                  )
                                                     )
                         Defendants.                 )
                                                     )
                                                     )

                       [PLAINTIFFS’ PROPOSED] SCHEDULING ORDER

       Upon consideration of the parties’ Joint Report Pursuant to Local Rule 16.3, it is hereby

ORDERED that the above-captioned cases shall proceed on the following schedule:

 Initial disclosures                             Thursday, November 12, 2020 [21 days from
                                                 Rule 26(f) conference]

 Rule 26(a)(2) expert disclosures                Friday, March 19, 2021 [8 weeks before close
                                                 of discovery]

 Deadline to amend the pleadings or join         Friday, April 16, 2021 [4 weeks before close
 additional parties                              of discovery]

 Close of fact and expert discovery              Friday, May 14, 2021
         Case
          Case1:19-cv-03675-TSC
               1:19-cv-02367-ABJ Document
                                  Document30-1
                                           53 Filed
                                               Filed11/02/20
                                                     11/02/20 Page
                                                               Page13
                                                                    13ofof15
                                                                           15




 Joint status report on whether the cases            Friday, May 21, 2021 [one week after close of
 should remain consolidated for purposes of          discovery]
 summary judgment or trial

 Motions for summary judgment                        Friday, June 11, 2021 [4 weeks after close of
                                                     discovery]

 Responses to motions for summary judgment           Friday, July 9, 2021 [4 weeks after motions
                                                     due]

 Replies in support of motions for summary           Friday, August 6, 2021 [4 weeks after
 judgment                                            oppositions due]

 Pretrial conference                                 Friday, November 5, 2021

 Trial                                               To be set at pretrial conference for 30-60 days
                                                     after that conference.


         The Court consolidated these cases for purposes of discovery only. Following the filing of

the parties’ joint status report on or before May 21, 2021, the Court shall determine whether the

cases will remain consolidated for summary judgment proceedings or trial.



         IT IS SO ORDERED this the _______ day of _____________________, 2020.



                                                       ________________________________
                                                       AMY BERMAN JACKSON
                                                       United States District Judge




                                                 2
       Case
        Case1:19-cv-03675-TSC
             1:19-cv-02367-ABJ Document
                                Document30-1
                                         53 Filed
                                             Filed11/02/20
                                                   11/02/20 Page
                                                             Page14
                                                                  14ofof15
                                                                         15




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


                                                     )
PETER STRZOK,                                        )
                                                     )
                       Plaintiff,                    )
                                                     )
        v.                                           )
                                                             Civil Action No. 19-2367 (ABJ)
                                                     )
ATTORNEY GENERAL WILLIAM F. BARR, in                 )
his official capacity as Attorney General, et al.,   )
                                                     )
                       Defendants.                   )
                                                     )
                                                     )
LISA PAGE,                                           )
                                                     )
                       Plaintiff,                    )
                                                     )
        v.                                           )
                                                             Civil Action No. 19-3675 (TSC)
                                                     )
U.S. DEPARTMENT OF JUSTICE, et al.,                  )
                                                     )
                       Defendants.                   )
                                                     )
                                                     )

                   [DEFENDANTS’ PROPOSED] SCHEDULING ORDER

       Upon consideration of the parties’ Joint Report Pursuant to Local Rule 16.3, it is hereby

ORDERED that the above-captioned cases shall proceed on the following schedule:

 Initial disclosures                             Thursday, November 12, 2020 [21 days from
                                                 Rule 26(f) conference]

 Deadline to amend the pleadings or join         Friday, February 25, 2021 [4 months from
 additional parties                              Rule 26(f) conference]

 Rule 26(a)(2) expert disclosures                Friday, May 28, 2021 [8 weeks before close
                                                 of discovery]

 Close of fact and expert discovery              Friday, July 23, 2021
         Case
          Case1:19-cv-03675-TSC
               1:19-cv-02367-ABJ Document
                                  Document30-1
                                           53 Filed
                                               Filed11/02/20
                                                     11/02/20 Page
                                                               Page15
                                                                    15ofof15
                                                                           15




 Joint status report on whether the cases              Friday, July 30, 2021 [one week after close of
 should remain consolidated for purposes of            discovery]
 summary judgment or trial

 Defendants’ motion for summary judgment               Friday, August 20, 2021 [4 weeks after close
                                                       of discovery]

 Plaintiffs’ responses to Defendants’ motion           Friday, September 17, 2021 [4 weeks after
 and cross-motions for summary judgment, if            Defendants’ motion due]
 any

 Defendants’ reply in support of motion for            Friday, October 15, 2021 [4 weeks after
 summary judgment and in opposition to                 Plaintiffs’ motions and oppositions due]
 Plaintiffs’ cross-motions for summary
 judgment, if any

 Plaintiffs’ replies in support of cross-motions       Friday, November 12, 2021 [4 weeks after
 for summary judgment, if any                          Defendants’ reply and opposition due]

 Pretrial conference                                   Friday, January 28, 2022

 Trial                                                 To be set at pretrial conference for 30-60 days
                                                       after that conference.


         The Court consolidated these cases for purposes of discovery only. Following the filing of

the parties’ joint status report on or before July 30, 2021, the Court shall determine whether the

cases will remain consolidated for summary judgment proceedings or trial.



         IT IS SO ORDERED this the _______ day of _____________________, 2020.



                                                         ________________________________
                                                         AMY BERMAN JACKSON
                                                         United States District Judge




                                                   2
